AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                          UNITED STATES DISTRICT COUR-hlMEs                                                M
                                                           Eastern District of Arkansas                    By:       _W.:.J.fflJ1M-,r-r1vr1-,'ll.
                                                                          )
               UNITED STATES OF AMERICA                                   )
                                   V.                                     )
           MACHITA DECOSTA MITCHELL, JR.                                  )
                                                                          )       Case Number: 4:18-cr-00016-01 KGB
                                                                          )       USM Number: 24854-009
                                                                          )
                                                                          )        JORDAN TINSLEY
                                                                          )       Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)            1 and 3
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count( s)
  after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
21 U.S.C. §§ 846 and              Conspiracy to Possess with Intent to Distribute Marijuana,                10/31/2017                     1
841(a)(1) and (b)(1)(D)           a Class D Felony



       The defendant is sentenced as provided in pages 2 through         _ _8__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

Ill Count(s)      2 and 4                               Dis       Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                          5/27/2021
                                                                         Date of Imposition of Judgment




                                                                          Kristine G. Baker, United States District Judge
                                                                         Name and Title of Judge




                                                                         Date
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet IA
                                                                                       Judgment-Page   2       of   8
DEFENDANT: MACHITA DECOSTA MITCHELL, JR.
CASE NUMBER: 4:18-cr-00016-01 KGB

                                           ADDITIONAL COUNTS OF CONVICTION

Title & Section                  Nature of Offense                                 Offense Ended           Count
18 U.S.C. § 924(c)(1 )(A)         Possession of Firearm in Furtherance of a Drug    10/31/2017             3

                                  Trafficking Crime, a Class A Felony
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment
                                                                                                  Judgment - Page   -~3_   of   8
 DEFENDANT: MACHITA DECOSTA MITCHELL; JR.
 CASE NUMBER: 4:18-cr-00016-01 KGB

                                                          IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  60 months on Count 1 and 120 months on Count 3 to run consecutive to Count 1 for a total of 180 months.




      ~ The court makes the following recommendations to the Bureau of Prisons:
        The Court recommends the defendant participate in residential substance abuse treatment, mental health counseling,
        and educational and vocational programs during incarceration. If he does not qualify for residential substance abuse
        treatment, the Court recommends he participate in nonresidential treatment. The Court further recommends the
        defendant be incarcerated in the Forrest City or Memphis facility.

      liZ'.l The defendant is remanded to the custody of the United States Marshal.


      D The defendant shall surrender to the United States Marshal for this district:
           D at      _ _ _ _ _ _ _ _ _ D a.m.                D p.m.       on

           D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                       to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL



                                                                         By----------------------
                                                                                             DEPUTY UNITED STATES MARSHAL
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                      Judgment-Page     4     of   --~8__
DEFENDANT: MACHITA DECOSTA MITCHELL, JR.
CASE NUMBER: 4:18-cr-00016-01 KGB
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 Three (3) years on each count to run concurrently.




                                                      MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    D You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                                                 5 --0
                                                                                               Judgment-Page - - ~   r - - -8~ - -
DEFENDANT: MACHITA DECOSTA MITCHELL, JR.
CASE NUMBER: 4:18-cr-00016-01 KGB

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer. ~
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                                                                                                                ------------
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D - Supervised Release
                                                                                          Judgment-Page    6     of      8
DEFENDANT: MACHITA DECOSTA MITCHELL, JR.
CASE NUMBER: 4:18-cr-00016-01 KGB

                                         SPECIAL CONDITIONS OF SUPERVISION
 The defendant must participate, under the guidance and supervision of the probation office, in a substance abuse
 treatment program which may include drug and alcohol testing, outpati~nt counseling, and residential treatment. Further,
 he must abstain from the use of alcohol throughout the course of treatment. He shall pay for the cost of treatment at the
 rate of $10 per session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the
 probation office. If he is financially unable to pay for the cost of treatment, the co-pay requirement will be waived.

 The defendant must participate, under the guidance and supervision of the probation office, in a mental health treatment
 program. He shall pay for the cost of treatment at the rate of $10 per session, with the total cost not to exceed $40 per
 month, based on ability to pay as determined by the probation office. If he is financially unable to pay for the cost of
 treatment, the co-pay requirement will be waived.

 The defendant must submit his person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
 1030(e)(1 )), other electronic communications or data storage devices or media, or office, to a search conducted by a
 United States probation officer. Failure to submit to a search may be grounds for revocation of release. He must warn any
 other occupants that the premises may be subject to searches pursuant to this condition. The probation officer may
 conduct a search under this condition only when reasonable suspicion exists that the defendant has violated a condition of
 supervision and that the areas to be searched contain evidence of this violation. Any search must be conducted at a
 reasonable time and in a reasonable manner.
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet S - Criminal Monetary Penalties
                                                                                                             Judgment-Page   _....,_7_ of ---=---
 DEFENDANT: MACHITA DECOSTA MITCHELL, JR.
 CASE NUMBER: 4:18-cr-00016-01 KGB
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the s_chedule of payments on Sheet 6.


                       Assessment               Restitution               Fine                        AVAA Assessment*           JVTA Assessment**
 TOTALS           $    200.00               $   0.00                  $   0.00                    $   0.00                   $   0.00


 D    The determination of restitution is deferred until
                                                               - - - - -.        An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                    Total Loss***                   Restitution Ordered        Priority or Percentage




                                                                                              0.00
                                           - - - - - - -0.00
 TOTALS                                $                                          $
                                                        --                            ----------


  D     Restitution amount ordered pursuant to plea agreement $ - - - - - - - - - -

  •     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  O     The. court determined that the defendant does not have the ability to pay interest and it ts ordered mac:

        D    the interest requirement is waived for the           D   fine    D    restitution.

        D    the interest requirement for the          D   fine       D   restitution is modified as follows:

  * Amy, VickyVand Andy Child Pomograph_y Victim Assistance Act of 2018, Pub. L. No. 115-299.
  ** Justice for ictims of Trafficking A.ct of2015, Pub. L. No. 114-22.
  *** Findings for the total amount of losses are required under Chapters 109A, 110, l l0A, and l 13A of Title 18 for offenses committed on
  or after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                           Judgment - Page ___8__ of        ________8__
 DEFENDANT: MACHITA DECOSTA MITCHELL, JR.
 CASE NUMBER: 4:18-cr-00016-01 KGB

                                                            SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A       ~   Lump sum payment of$          200.00                   due immediately, balance due

             D     not later than                                       , or
             D     in accordance with D C,              D    D,     D    E, or    D F below; or

 B       D   Payment to begin immediately (may be combined with                  DC,     0D,or       D F below); or

 C       D   Payment in equal        -····························· (e.g., weekly, monthly, quarterly) installments of $ over a period of
                             (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D       D   Payment in equal        _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                             (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E       D   Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F       D   Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




  D      Joint and Several

         Case Number                                                                        Joint and Several            Corresponding Payee,
         Defendant and Co-Defendant Names                                                        Amount                      if appropriate
         (including defendant number)                             Total Amount




  D      The defendant shall pay the cost of prosecution.

  D      The defendant shall pay the following court cost(s):

  i;zJ   The defendant shall forfeit the defendant's interest in the following property to the United States:
         See the Final Order of Forfeiture attached hereto.


  Payments shall be applied in the following order: (I) assessment, (2) restitution princpal, (3) restitution interest, (4) AVAA assessment,
  (5) fine J?rincipal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
  prosecution and court costs.
          Case 4:18-cr-00016-KGB Document 78 Filed 04/01/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

UNITED STATES OF AMERICA                                                                 PLAINTIFF

v.                                Case No. 4:18-cr-00016-01 KGB

MACHITA DECOSTA MITCHELL, JR.                                                         DEFENDANT

                                FINAL ORDER OF FORFEITURE

       Pending is the government's motion for final order of forfeiture as to defendant Machita

Decotsa Mitchell, Jr. (Pkt, No, 76). On January 28, 2020, the Court entered a preliminary order

of forfeiture (Pkt, No.   6Q), ordering Mr. Mitchell to forfeit a Glock, Model 21, .45 cali.ber pistol,
bearing serial number SPT784, and a Smith & Wesson, Model SW40VE, .40 caliber pistol, bearing

serial number PBZ8762 (collectively "forfeited property"). For the reasons stated herein, the

Court grants the motion (Pkt, No, 76).

       The preliminary order of forfeiture provided that it would become final as to Mr. Mitchell

at the time of sentencing and would become a final order of forfeiture if no third party filed a

timely claim to the forfeited property. No one has filed a claim to the forfeited property. The

preliminary order of forfeiture, therefore, ripens into a final order of forfeiture. The United States

now has all right, title, and interest in the forfeited property. Any pripr claims in and against the

forfeited property are extinguished and declared void. The property shall be turned over to the

United States and disposed of according to law.

       It is so ordered this 1st day of April, 2021.



                                               tr.~&~
                                                United States District Judge
